Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of two counts of first degree rape, defendant argues that the court erred in denying his motion to withdraw his plea and in ordering him to pay restitution to one of the victims. We find that the court’s plea colloquy was sufficient, and there is no evidence that defendant was under duress when he entered his plea. Therefore, the court did not err in denying defendant’s motion to set aside the plea. Defendant did not object to the restitution portion of his sentence (see, People v Fuller, 57 NY2d 152, 156) and, in any event, the court did not abuse its discretion in ordering restitution (see, People v Turco, 130 AD2d 785, lv denied 70 NY2d 755). (Appeal from judgment of Onondaga County Court, Mulroy, J. —rape, first degree.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.